                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                          Case No. 19-mj-70677-MAG-1 (KAW)
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING IN PART AND
                                   9             v.                                         DENYING IN PART MOTION FOR
                                                                                            DISCOVERY
                                  10     DON KOLLMAR,
                                                                                            Re: Dkt. No. 44
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On May 6, 2019, the United States filed a complaint under 18 U.S.C. § 3184, seeking to
                                  14   provisionally arrest Defendant Don Kollmar for extradition to Canada. (Compl., Dkt. No. 1.) On
                                  15   July 10, 2019, the United States filed its Memorandum in Support of Extradition. (Extradition
                                  16   Memo., Dkt. No. 39.)
                                  17          Pending before the Court is Defendant’s motion for discovery. (Def.’s Mot., Dkt. No. 44.)
                                  18   Having considered the parties’ filings, oral arguments, and the relevant legal authority, the court
                                  19   GRANTS IN PART and DENIES IN PART Defendant’s motion for discovery.
                                  20                                          I.    BACKGROUND
                                  21          On May 6, 2019, the instant criminal complaint was filed, alleging that Defendant was
                                  22   wanted in Canada. (Compl. ¶ 5.) The complaint alleged that in 1997, B.B. reported to Canadian
                                  23   law enforcement that Defendant had sexually assaulted her while she and her family belonged to a
                                  24   religious group, the “Students of Light.” (Compl. ¶ 7a.) B.B. was eleven or twelve when her
                                  25   family first joined, while Defendant was a member who had a close connection to the group’s
                                  26   leader. (Compl. ¶ 7a.) B.B. stated that Defendant would spend time alone with her under the
                                  27   guise of providing her with instruction on the group’s beliefs, but would sexually molest and
                                  28   abuse her starting when she was twelve or thirteen. (Comp. ¶¶ 7b-c.) On Mother’s Day weekend
                                   1   in 1977, when B.B. was fourteen, Defendant penetrated her. (Compl. ¶ 7d.)

                                   2          Per the complaint, B.B. described her relationship with Defendant by saying that

                                   3   Defendant was a spiritual leader “chosen by God.” (Compl. ¶ 7e.) She felt like she was “chosen

                                   4   by God to be with him.” Defendant would tell B.B. that he intended to marry her once she was

                                   5   sixteen, and B.B. felt that it was her “responsibility” and “honour to be with him, and married to

                                   6   him.” (Compl. ¶ 7e.) When B.B. was sixteen, she reported Defendant’s behavior to her parents.

                                   7   (Compl. ¶ 7f.) B.B.’s parents consulted with an attorney provided by the group, who advised them

                                   8   against lodging a formal complaint. (Compl. ¶ 7f.)

                                   9          Following B.B.’s statement to the Canadian authorities in 1997, an initial arrest warrant for

                                  10   Defendant was issued. (Compl. ¶ 7e.) On November 28, 2018, an Information was sworn before

                                  11   the Ontario Court of Justice, charging Defendant with: (1) indecent assault on a female, contrary

                                  12   to the Criminal Code of Canada (“CCC”) § 149; (2) rape, contrary to CCC § 143(b)(iii), and (3)
Northern District of California
 United States District Court




                                  13   rape of a female, contrary to CCC § 146(2). (Compl. ¶ 6.) On December 24, 2018, an arrest

                                  14   warrant was issued. (Compl. ¶ 7.)

                                  15          On May 3, 2019, Defendant was arrested in this district. (Dkt. No. 6.) On May 6, 2019,

                                  16   the United States filed a memorandum in opposition to bail for Defendant. (Dkt. No. 4.) On May

                                  17   10, 2019, Defendant filed a response regarding bail. (Dkt. No. 9.) In seeking bail, Defendant

                                  18   argued in part that he could not be extradited on Count 1 or 2 because “there is no federal

                                  19   analogue to rape by false statements . . . .” (Id. at 11.) Defendant also argued there was no federal

                                  20   analogue as to Count 3. (Id.)

                                  21          On May 17, 2019, the Court granted Defendant release on a secured bond. (Dkt. No. 28.)

                                  22   On July 10, 2019, the United States filed a Memorandum in Support of Extradition, stating that

                                  23   Defendant “is wanted by Canada for trial on charges of Rape and Indecent Assault, in violation of

                                  24   sections 143, 144, and 149 of the [CCC].” (Extradition Memo. at 2.) The Memorandum included

                                  25   an affidavit by Detective Constable Robert Speakman. (Speakman Aff., Dkt. No. 39-1.) Mr.

                                  26   Speakman stated that on February 25, 1997, B.B. provided a statement to Canadian authorities that

                                  27   Defendant had sexually assaulted her between 1974 and 1978, when B.B. was between the ages of

                                  28   twelve and sixteen. (Speakman Aff. ¶ 4.) B.B. provided both an audio-video recorded statement
                                                                                         2
                                   1   and a written statement that she had prepared in advance. (Speakman Aff. ¶ 4.)

                                   2          Based on the audio-video recorded statement and her written statement, Mr. Speakman

                                   3   stated that in 1974, B.B.’s family became involved in the Students of Light group. (Speakman

                                   4   Aff. ¶ 5.) Defendant was a “spiritual advisor” and licensed minister, and the “right hand assistant”

                                   5   of the group’s leader, John Hanas. (Speakman Aff. ¶ 5.) Defendant began to show a strong

                                   6   interest in B.B. when she was twelve, and started spending time alone with her. (Speakman Aff. ¶

                                   7   8.) Defendant would tell B.B. how unique and important he was, and that B.B. was a very special

                                   8   person. (Speakman Aff. ¶ 8.) Defendant also told B.B. that he had a “very pure and unique love”

                                   9   for her, and that he had intended to wait until she was sixteen years old before approaching her,

                                  10   but that he could not wait any longer. (Speakman Aff. ¶ 9.) Defendant emphasized that she

                                  11   should not tell anyone, and criticized her family, telling her that she had to separate herself from

                                  12   them. (Speakman Aff. ¶ 11.)
Northern District of California
 United States District Court




                                  13          Over time, Defendant became more abusive, controlling when B.B. slept, went to the

                                  14   bathroom, brushed her teeth, showered, and brushed her hair. (Speakman Aff. ¶¶ 12-14.)

                                  15   Defendant slapped her on three occasions, would threaten to hit her, and grabbed and twisted her

                                  16   wrist several times. (Speakman Aff. ¶¶ 15-16.) Defendant would also tell B.B. that her will or

                                  17   desire “was not valid.” (Speakman Aff. ¶ 18.) B.B. stated she “felt paralyzed by fear in [his]

                                  18   presence” and would do what he wanted to avoid making him upset with her. (Speakman Aff. ¶

                                  19   17.) She felt fear even during the time she was away from Defendant. (Speakman Aff. ¶ 19.)

                                  20          B.B. described how Defendant touched her in a sexual manner, including when Defendant

                                  21   penetrated her during Mother’s Day weekend in 1977. (Speakman Aff. ¶¶ 20-22, 25, 27, 29, 31,

                                  22   32.) B.B. further stated that 99% of the time, Defendant would prelude the sexual assaults by

                                  23   verbally humiliating and demoralizing her, yelling at her and telling her that she was stupid,

                                  24   incompetent, worthless, and a terrible person. (Speakman Aff. ¶ 34.)

                                  25          In June 1979, arrangements were underway for B.B. to marry Defendant. (Speakman Aff.

                                  26   ¶ 35.) That month, B.B. lost consciousness and was taken to the hospital, where she told her

                                  27   parents about Defendant’s abuse. (Speakman Aff. ¶¶ 35-36.) The relationship ended, and

                                  28   Defendant was “enraged” by the interference of B.B.’s parents. (Speakman Aff. ¶¶ 36-37.)
                                                                                         3
                                   1   Defendant allegedly attempted to coerce people into following him rather than John Hanas; failing

                                   2   at that, he returned to New York. (Speakman Aff. ¶ 37.)

                                   3          At an unknown time, John Hanas and another member of the group, Robert Pollock,

                                   4   advised B.B. and her family that her case was “weak.” (Speakman Aff. ¶ 38.)

                                   5          Based on these facts, Canada sought extradition based on the charges of indecent assault

                                   6   and rape. (Rivers Aff. ¶ 11, Dkt. No. 39-1.) Canada states that it is no longer pursuing charges for

                                   7   sexual intercourse with a female aged fourteen to sixteen, the CCC § 146 charge. (Rivers Aff. ¶

                                   8   10.) Additionally, the rape charge is no longer based only on CCC § 143(b)(iii) which concerns

                                   9   sexual intercourse with consent if consent was “obtained by false and fraudulent representations as

                                  10   to the nature and quality of the act.” (Rivers Aff. ¶¶ 20, 23.) Instead, Canada intends to rely

                                  11   primarily on CCC § 143(a), which concerns sexual intercourse without consent. (Rivers Aff. ¶

                                  12   23.)
Northern District of California
 United States District Court




                                  13          On July 26, 2019, Defendant filed the instant motion for discovery. On August 12, 2019,

                                  14   the United States filed its opposition. (Gov.’s Opp’n, Dkt. No. 45.) On August 19, 2019,

                                  15   Defendant filed his reply. (Def.’s Reply, Dkt. No. 46.)

                                  16                                        II.   LEGAL STANDARD
                                  17          “[T]here is no explicit statutory basis for ordering discovery in extradition hearings . . . .”

                                  18   Quinn v. Robinson, 783 F.2d 776, 817 n.41 (9th Cir. 1986) (internal citations omitted). Rather,

                                  19   “the extradition magistrate has the right under the court’s ‘inherent power’ to order such discovery

                                  20   procedures as law and justice require.” Id. (internal citations omitted). In exercising that

                                  21   jurisdiction, the judge:

                                  22                  should consider both the well-established rule that extradition
                                                      proceedings are not to be converted into a dress rehearsal trial, and
                                  23                  whether the resolution of the contested issue would be appreciably
                                                      advanced by the requested discovery. Although the accused is not
                                  24                  entitled to introduce evidence that goes to his defense, he may offer
                                                      limited evidence to explain elements in the case against him.
                                  25

                                  26   Id. (internal quotations omitted). In other words, “[b]ecause the purpose of the extradition hearing

                                  27   is simply to determine whether there exists probable cause that the fugitive committed the offense

                                  28   charged,” “discovery in an international extradition hearing is limited . . . .” In re Extradition of
                                                                                          4
                                   1   Kraiselburd, 786 F.2d 1395, 1399 (9th Cir. 1986).1

                                   2                                             III.   DISCUSSION
                                   3          Defendant seeks: (1) a copy of the February 25, 1997 audio-recording of B.B.’s statement;

                                   4   (2) a copy of B.B.’s written statement that she provided to the Canadian authorities; (3) a copy of

                                   5   the March 8, 1997 statement provided by B.B.’s father to the Canadian authorities, and any reports

                                   6   addressing that statement; and (4) any and all evidence that would undermine Canada’s account

                                   7   that Defendant engaged in sexual conduct with B.B. without her consent. (Def.’s Mot. at i.)

                                   8          A.    Witness Statements
                                   9          Defendant’s primary argument in support of discovery is that he requires the underlying

                                  10   statements because “the allegations have changed considerably: while Canada relied on [B.B.’s]

                                  11   and her father’s 1997 accounts to [establish] allegations based expressly on consensual sex, the

                                  12   authorities now assert that those same 1997 accounts now establish nonconsensual sex.” (Def.’s
Northern District of California
 United States District Court




                                  13   Mot. at 1.) Further, Defendant contends this shift occurred only after he argued during the bail

                                  14   proceedings that the offenses for which he had been charged would not meet the requirements of

                                  15   dual criminality, and thus were not extraditable. (Id. at 1-2.) Thus, he contends that he requires

                                  16   the underlying statements to determine whether there is probable cause, and to understand B.B.’s

                                  17   allegations of misconduct. (Id. at 14.)

                                  18          In In re Extradition of Kraiselburd, Argentina sought extradition of the defendant for two

                                  19   murders. 786 F.2d at 1396. The defendant requested that Argentina be required to produce its

                                  20   entire file on the murders. Id. at 1399. The magistrate judge denied the blanket discovery request,

                                  21   but ordered Argentina to produce specific documents to substantiate the allegations of the arrest

                                  22   warrant, including its analysis that the handwriting left at the murder scene was the defendant’s,

                                  23   any threatening letters written by the defendant, and any witness statements alleging that the

                                  24   defendant had threatened either victim. Id. The Ninth Circuit upheld this limited scope, finding

                                  25

                                  26
                                       1
                                         In his motion, Defendant points to the Federal Rules of Civil Procedure. (Def.’s Mot. at 15.)
                                       The Ninth Circuit, however, has found that “[e]xtradition proceedings are not criminal
                                  27   proceedings; no guilt or innocence is determined in them. Nor are extradition proceedings civil as
                                       the term is used in our rules, so that they are not governed by the Federal Rules of Civil
                                  28   Procedure[].” In re Extradition of Kirby, 106 F.3d 855, 867 (9th Cir. 1996). In his reply,
                                       Defendant concedes that the Federal Rules do not apply. (Def.’s Reply at 3.)
                                                                                           5
                                   1   that the magistrate judge had properly granted the “discovery motion to the extent it related to the

                                   2   question whether there existed probable cause tying [the defendant] to the murders.” Id.

                                   3          Here, the Court finds that it may exercise its discretion to permit limited discovery as to

                                   4   B.B.’s statements. The United States correctly observes that Defendant would generally be

                                   5   prohibited from introducing conflicting evidence that would, for example, cast doubts as to a

                                   6   witness’s credibility. (See Gov.’s Opp’n at 4 (citing Barapind v. Enomoto, 400 F.3d 744, 749-50

                                   7   (9th Cir. 2005)).) Defendant, however, does not seek the statements to challenge their veracity,

                                   8   but to ensure that the Canadian government has correctly characterized their content. While the

                                   9   two accounts in the complaint and the Speakman Affidavit are not necessarily inconsistent, the

                                  10   Court notes that the Speakman Affidavit refers to threats and physical abuse that were not referred

                                  11   to in the original complaint. Such threats and physical abuse go to the issue of non-consent, which

                                  12   in turn affects the extradibility issue. Further, like the handwriting analysis and threats towards
Northern District of California
 United States District Court




                                  13   the victims in In re Extradition of Kraiselburd, B.B.’s statements go directly to substantiating the

                                  14   allegations in the arrest warrants, as well as whether the charges are extraditable. See In re

                                  15   Extradition of Kraiselburd, 786 F.2d at 1399.2 Indeed, the Speakman Affidavit is based almost

                                  16   entirely on the two B.B. statements. (Speakman Aff. ¶ 4.) Thus, discovery of these two

                                  17   statements is warranted, for the limited purpose of determining whether the Speakman Affidavit

                                  18   correctly characterizes the B.B. statements. The Court will not consider attacks on B.B.’s

                                  19   credibility if such attacks are based on contradictory evidence. See Choe v. Torres, 525 F.3d 733,

                                  20   740 (9th Cir. 2008) (finding no error where the magistrate judge refused to allow discovery as to a

                                  21   witness’s credibility “because any such evidence wouldn’t be admissible”); Barapind v. Enomoto,

                                  22

                                  23   2
                                         In contrast in Emami v. U.S. District Court for Northern District of California, the Ninth Circuit
                                  24   upheld the district court’s denial of discovery where the defendant sought to use his records to
                                       explain no fraudulent billings for medical services had occurred. 834 F.2d 1444, 1452 (9th Cir.
                                  25   1987). Thus, such discovery concerned contradictory evidence, which “would only be appropriate
                                       at trial,” rather than explanatory evidence. Id.
                                  26
                                       To the extent the Government relies on Emami’s findings regarding the use of hearsay statements,
                                  27   those findings did not consider discovery but whether the statements were competent evidence.
                                       See Emami, 834 F.2d at 1450-52. The Ninth Circuit’s analysis focused on provisions of United
                                  28   States extradition law and specific provisions of the operative treaty that concerned authentication
                                       and admissibility of hearsay statements.
                                                                                         6
                                   1   400 F.3d 744, 749 (9th Cir. 2005) (affirming the extradition court’s finding that the credibility of

                                   2   the victim’s statement was an issue “which could not be assessed without a trial [b]ecause

                                   3   extradition courts do not weigh conflicting evidence in making their probable cause

                                   4   determinations”) (internal quotation omitted).

                                   5          The Court, however, finds that the statement of B.B.’s father does not go to probable

                                   6   cause. At most, it appears this statement goes to why B.B. did not report the alleged abuse before

                                   7   1997, as both B.B. and her father stated that Mr. Pollock and Mr. Hanas had advised them that

                                   8   B.B.’s case against Defendant was “weak.” (Speakman Aff. ¶ 38.) This does not go to probable

                                   9   cause, nor is it inconsistent with prior accounts. (See Compl. ¶ 5f (“B.B.’s parents apparently

                                  10   consulted with a lawyer provided by the religious group, who advised them against lodging a

                                  11   formal complaint.”).) Thus, discovery of this statement and reports addressing that statement are

                                  12   not warranted.
Northern District of California
 United States District Court




                                  13               i.   Exculpatory Evidence
                                  14          Defendant also “seeks all information that would tend to undermine [B.B.]’s various

                                  15   accounts and would tend to support his claim that he is innocent, and did not commit the acts of

                                  16   which he [is] accused.” (Def.’s St. at 16.) In short, Defendant seeks all exculpatory information

                                  17   in the possession of the United States, pointing to the United States’s Brady obligations. (Id.; see

                                  18   also Def.’s Reply at 7.)

                                  19          Defendant relies on Demjanjuk v. Petrovsky, in which the Sixth Circuit found that “Brady

                                  20   should be extended to cover denaturalization and extradition cases . . . .” 10 F.3d 338, 353 (6th

                                  21   Cir. 1993). In In re Extradition of Drayer, also cited by Defendant, the Sixth Circuit explained

                                  22   that Demjanjuk’s “seemingly broad language must be read in the context of a case that involved an

                                  23   unusual set of circumstances,” namely where “the United States had conducted its own

                                  24   investigation of the offenses underlying the request for extradition and uncovered exculpatory

                                  25   material in the course of that effort.” 190 F.3d 410, 414 (9th Cir. 1999). In Drayer, however, no

                                  26   such investigation had occurred, and “the involvement of the United States can only be

                                  27   characterized as ministerial in the sense that it merely received factual information developed by

                                  28   Canadian authorities.” Id. Moreover, the Sixth Circuit found that the obligation to turn over
                                                                                         7
                                   1   exculpatory evidence did not apply to the Canadian authorities, and that “[t]he United States does

                                   2   not have any obligation or authority to obtain these materials on behalf of [the] petitioner.” Id. at

                                   3   415. Thus, to the extent exculpatory evidence was sought from Canada, those items had to “be

                                   4   sought in a Canadian forum.” Id.

                                   5          Here, the United States asserts that it did not conduct any collateral or related criminal

                                   6   investigation, and that it does not possess any materials that undercut probable cause. (Gov.’s

                                   7   Opp’n at 10.) Further, as the Sixth Circuit has made clear, the United States lacks the authority to

                                   8   seek exculpatory evidence from Canada, for production to Defendant. (Id.; see also In re

                                   9   Extradition of Drayer, 190 F.3d at 415; In re Extradition of Handanovic, 826 F. Supp. 2d 1237,

                                  10   1241 (D. Or. 2011) (“Absent any evidence that the United States has conducted its own

                                  11   independent investigation that uncovered exculpatory evidence, the principles articulated in

                                  12   Demjanjuk do not apply.”).) Thus, no further production is required.
Northern District of California
 United States District Court




                                  13                                          IV.    CONCLUSION
                                  14          For the reasons stated above, the Court GRANTS IN PART and DENIES IN PART

                                  15   Defendant’s motion for discovery. Defendant’s request for all information that would tend to

                                  16   undermine B.B.’s various accounts and support Defendant’s claim that he is innocent is denied.

                                  17   The request for B.B.’s father’s statement and any reports addressing it is also denied. The

                                  18   Canadian government shall produce B.B.’s 1997 statements to Defendant.

                                  19          Defendant will have 30 days from the receipt of the discovery to file his opposition brief

                                  20   regarding extradition, and the government shall file its reply no later than November 7, 2019. The

                                  21   extradition hearing is set for November 21, 2019 at 1:30 p.m. in Courtroom 4.

                                  22          IT IS SO ORDERED.

                                  23   Dated: September 9, 2019
                                                                                             __________________________________
                                  24                                                         KANDIS A. WESTMORE
                                  25                                                         United States Magistrate Judge

                                  26
                                  27

                                  28
                                                                                         8
